Exhibit 10.7

EXECUTION COPY

SUPPLEMENT NO. 1, dated as of December 11, 2012 (this “Supplement”), to the
Guaranty, dated as of May 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guaranty”), among
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and CREDIT SUISSE AG, as Administrative Agent.

A. Reference is made to the Credit Agreement, dated as of May 8, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Travelport LLC, a Delaware limited
liability company (the “Borrower”), Holdings, Intermediate Parent, TDS
Intermediate Parent, Credit Suisse AG, as Administrative Agent and Collateral
Agent, and each Lender from time to time party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans. Section 4.14 of the Guaranty provides that additional Restricted
Subsidiaries may become Subsidiary Parties under the Guaranty by execution and
delivery of an instrument in the form of this Supplement. Each of the
undersigned Restricted Subsidiaries (each, a “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Party under the Guaranty and as consideration for Loans previously
made continuing to be outstanding.

Accordingly, the Administrative Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guaranty, each New Subsidiary
by its signature below becomes a Subsidiary Party (and accordingly, becomes a
Guarantor under the Guaranty with the same force and effect as if originally
named therein as a Subsidiary Party), and each New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Subsidiary
Party and Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Security Agreement shall be deemed to include each New Subsidiary. The Guaranty
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signature of each New Subsidiary and the Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic image transmission
(e.g. “PDF” or “TIF” via electronic mail) shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

SECTION 8. Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

SECTION 9. Notwithstanding anything herein to the contrary, the exercise of any
right or remedy by the Administrative Agent hereunder is subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person GALILEO ASIA, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
GALILEO LATIN AMERICA LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary



--------------------------------------------------------------------------------

TRAVELPORT FINANCE MANAGEMENT LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT INVESTOR LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT SERVICES LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT HOLDINGS (UK) LIMITED By:  

/s/ Rochelle J. Boas

  Name:   Chris Tyson   Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, By:  

/s/ Judith E. Smith

  Name:   Judith E. Smith   Title:   Managing Director By:  

/s/ Tyler R. Smith

  Name:   Tyler R. Smith   Title:   Associate